     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 1 of 56



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
RICHARD STRYKER,                            16-cv-9424 (JGK)

           Plaintiff,

     - against -                            MEMORANDUM OPINION
                                            AND ORDER
HSBC SECURITIES (USA), ET AL.,

          Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The plaintiff, Richard Stryker, brings this action pro se

against his former employers, HSBC Securities (USA), Inc., and

HSBC Bank USA, N.A. (collectively, “HSBC”) and individual

defendants, Andrew Ireland, Daniel Anniello, Shalini Guglani,

and Peter Foglio. The plaintiff alleges that he was disabled by

mental illness, that the defendants discriminated against him

because of his disability, failed to accommodate the plaintiff’s

mental illness, created a hostile work environment, and

retaliated against the plaintiff when he complained about the

discriminatory treatment. The plaintiff alleges violations of

the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101

et seq., the New York State Human Rights Law (“NYSHRL”), N.Y.

Exec. L. § 290 et seq., and the New York City Human Rights Law

(“NYCHRL”), N.Y.C. Admin. Code § 8-101 et seq., against HSBC and

the individual defendants.



                                   1
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 2 of 56



     The defendants move for summary judgment dismissing each of

the plaintiff’s claims. The plaintiff opposes the motion and has

filed two notices of motion to reopen discovery, asking the

Court to delay its ruling on the defendants’ motion for summary

judgment. For the reasons stated below, the defendants’ motion

is granted in part and denied in part, and the plaintiff’s

motions are denied.

                                   I.

     The standard for granting summary judgment is well

established. “The court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986); Gallo v. Prudential Residential Servs.,

Ltd. P’ship, 22 F.3d 1219, 1223 (2d Cir. 1994). “[T]he trial

court’s task at the summary judgment motion stage of the

litigation is carefully limited to discerning whether there are

any genuine issues of material fact to be tried, not to deciding

them. Its duty, in short, is confined at this point to issue-

finding; it does not extend to issue-resolution.” Gallo, 22 F.3d

at 1224. The moving party bears the initial burden of “informing

the district court of the basis for its motion” and identifying

the matter that “it believes demonstrate[s] the absence of a

genuine issue of material fact.” Celotex, 477 U.S. at 323. “Only

                                   2
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 3 of 56



disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of

summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).

     In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

inferences against the moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citing

United States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (per

curiam)); see also Gallo, 22 F.3d at 1223. Summary judgment is

improper if any evidence in the record from any source would

enable a reasonable inference to be drawn in favor of the

nonmoving party. See Chambers v. TRM Copy Ctrs. Corp., 43 F.3d

29, 37 (2d Cir. 1994). If the moving party meets its burden, the

nonmoving party must produce evidence in the record and “may not

rely simply on conclusory statements or on contentions that the

affidavits supporting the motion are not credible.” Ying Jing

Gan v. City of New York, 996 F.2d 522, 532 (2d Cir. 1993).

                                  II.

     The following facts are undisputed unless otherwise

indicated.

     The plaintiff is a former employee of HSBC. Defs.’ 56.1

Stmt. ¶ 1. On September 8, 2015, the plaintiff began his

employment with HSBC as a Premier Relations Advisor (“PRA”),

                                   3
      Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 4 of 56



with a base salary of $75,000. Id. at ¶ 11. The plaintiff began

his employment with HSBC under the name “Christopher James

Vega.” 1

      The individual defendants, Andrew Ireland, Daniel Anniello,

Shalini Guglani, and Peter Foglio, are employees of HSBC. Id. at

¶¶ 3-6. Guglani was the plaintiff’s supervisor from October 2015

until the plaintiff’s termination, and Anniello was Guglani’s

supervisor from early 2017 until Stryker’s termination. Id. at

¶¶ 3-4. Ireland was the Regional Head of Wealth at HSBC from the

plaintiff’s employment until January 2017, and Foglio was the

Wealth Sales Coach in the plaintiff’s district from the

plaintiff’s employment until his termination. Id. at ¶¶ 5-6.

      The plaintiff’s responsibilities as a PRA required him to

provide financial services to “Premier clients,” who were

customers who met certain criteria set by HSBC, and to “acquire,

develop, advise, and retain a portfolio of Premier clients.” Id.

at ¶¶ 28-30; Declaration of Rhonda Toft (“Toft Decl.”) ¶ 12, Ex.

L. The job description of a PRA states that PRAs must “work as

part of an integrated branch management team” and “[c]omplete

all activity documentation to provide a record for performance

tracking.” Toft Decl., Ex. L. Each PRA must manage a portfolio

of clients initially assigned by HSBC and develop new clients



1 The plaintiff changed his name from “Christopher James Vega” to “Richard
Stryker” after his termination from HSBC. Defs.’ 56.1 Stmt. ¶ 7.

                                      4
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 5 of 56



from leads provided by HSBC management, branch personnel, and

the PRA’s own contacts. Defs.’ 56.1 Stmt. ¶ 31. The job

description states that PRAs are “assigned Premier Wealth

clients and are expected to seek opportunities to attract,

develop and retain these clients and expand the portfolio of

clients by providing wealth, bank . . . and personal lending

solutions.” Toft Decl. Ex. L. The plaintiff asserts that the

PRA’s primary responsibility is managing a portfolio of clients

assigned by HSBC. Pl.’s 56.1 Stmt. ¶ 31; Declaration of Richard

Stryker (“Stryker Decl.”) ¶ 19.

     HSBC uses “Key Performance Indicators” (“KPIs”) – Activity

KPIs and Outcome KPIs, to evaluate the performance of PRAs.

Defs.’ 56.1 Stmt. ¶ 32. Activity KPIs include (1) Client

Appointments; (2) Financial Reviews; and (3) Needs Fulfilled,

whereas Outcome KPIs include (1) Net New Money; (2) Net Premier

Client Growth; and (3) Recurring & Income Growth. Id. at ¶ 34.

PRAs are required to submit client interactions through the

“Relationship Management Platform” (“RMP”), an internal

recordkeeping platform; HSBC tracks Activity KPIs solely based

on data entered into the RMP by PRAs. Id. at ¶¶ 35-38. HSBC

trained the plaintiff on the use of the RMP at the beginning of

his employment. Id. at ¶ 39.

     The plaintiff began working at HSBC’s SoHo branch in

September 2015, and Guglani became the plaintiff’s supervisor in

                                   5
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 6 of 56



October 2015. Id. at ¶¶ 41-42. A month later, in November 2015,

Guglani transferred the plaintiff to HSBC’s flagship branch so

that the plaintiff could learn from more experienced PRAs and

become more familiar with HSBC’s system. Id. at ¶ 43. The

plaintiff states that up until his transfer, Guglani and Foglio

had not disciplined him in any way and that he was meeting or

exceeding the position’s requirements at the time. Pl.’s 56.1

Stmt. ¶ 43.

     The plaintiff took a medical leave of absence from December

2015 to April 2016, but returned to work for a two-week period

from late January to early February 2016. Id. at ¶¶ 46-49;

Defs.’ 56.1 Stmt. ¶ 47. The plaintiff testified that as of

February 2016, HSBC was very understanding of his needs. Pl.’s

56.1 Stmt. ¶ 49; Declaration of C. Bryan Cantrell dated

September 23, 2019 (“Cantrell Decl.”), Ex. A (“Stryker Dep.”).

The plaintiff did not meet his Activity KPIs during the last

quarter of 2015, but the plaintiff’s performance was rated “Not

Applicable: Too Soon” for the quarter. Pl.’s 56.1 Stmt. ¶¶ 50-

51; Defs.’ 56.1 Reply Stmt. ¶¶ 50-51. The plaintiff states that

in February 2016, when the plaintiff was on leave, Guglani

emailed HR to discuss moving the plaintiff into a “Financial

Advisor” (“FA”) role upon the plaintiff’s return. Stryker Decl.

¶ 28, Ex. K.



                                   6
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 7 of 56



     Despite the plaintiff’s knowledge that entering data into

the RMP was a job requirement, the plaintiff did not always

record interactions he had with his clients on the RMP,

acknowledging that he only “sometimes” did so. Stryker Dep. at

110-12, 152-53, 320. Partially to address this problem, Foglio

met with the plaintiff in May 2016, a month after the plaintiff

returned to work from his first leave of absence, to review the

plaintiff’s performance and retrain him on the RMP system, among

other things. Defs.’ 56.1 Stmt. ¶¶ 52-53. The plaintiff asserts

that he did input activity on the RMP, including 40 appointments

and 25 financial reviews in the second quarter of 2016. Pl.’s

56.1 Stmt. ¶ 40; Stryker Decl. ¶ 7, Ex. H.

     The parties dispute whether the plaintiff properly used

Time Off Program (“TOP”) time. After the plaintiff’s return to

work in April 2016, the plaintiff took two TOP days. Defs.’ 56.1

Stmt. ¶¶ 54-55. At 7:32 a.m. on May 27, 2016 and 8:30 a.m. on

June 8, 2016, the plaintiff notified Guglani that he was using

TOP that day. Toft Decl. ¶¶ 18-19, Exs. T, U. Neither email

indicates that the TOP day was taken for purposes of an

emergency. The defendants argue that the TOP was improperly

scheduled; HSBC has a written company policy that “TOP time must

first be approved by your manager and scheduled at least by the

start of the business day for which you are using TOP, or in

advance, to the extent possible” and that employees may only use

                                   7
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 8 of 56



TOP with management approval “prior to TOP time being taken, to

ensure business needs and appropriate staffing levels are being

met.” Stryker Decl. Ex. N. The plaintiff states that these

situations were emergencies and that by notifying Guglani in the

morning of his need to take TOP, the plaintiff was properly

following the procedures for emergency situations. Pl.’s 56.1

Stmt. ¶¶ 54-55. After each of these instances, Guglani emailed

the plaintiff to discuss that TOP days must be planned, and the

impact of unplanned TOP days on the business, and Guglani

advised the plaintiff to contact Guglani or Ricardo in the event

of an emergency. Toft Decl. ¶¶ 18-19, Exs. T-U.

     From May through July 2016, Guglani received feedback from

multiple sources related to the plaintiff’s underperformance,

including not calling clients after repeated reminders to do so,

being unprofessional to other employees in the office, and

arriving in the office after 11 a.m. or 12 p.m. Toft Decl.

¶¶ 20, 22, Exs. V, X. The plaintiff disputes the accuracy of the

substance of the feedback, and states that the feedback was

taken out of context, was an inaccurate reflection of workplace

conditions, and was given by individuals not trained to give

feedback. Pl.’s 56.1 Stmt. ¶¶ 56-59.

     On July 25, 2016, Guglani gave the plaintiff a rating of

“Off Track” in the plaintiff’s 2016 mid-year review and issued

the plaintiff a Written Warning for unsatisfactory performance.

                                   8
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 9 of 56



Defs.’ 56.1 Stmt. ¶¶ 65-66. The performance review noted that

the plaintiff was “way below” expectations in generating

revenue, needed to understand “the value of contacting clients

with a sense of urgency,” and faced “[c]hallenges with process

and paperwork.” Toft. Decl. ¶ 23, Ex. Y. It also noted that even

with a pro-rated target number of client appointments and

documented conversations because the plaintiff had taken a leave

of absence, the plaintiff was “not even close” to meeting his

expectations. See id. The Written Warning noted that the

plaintiff had received coaching on core activity to help him

reach his outcome and activity KPIs on April 7, April 26, May

27, June 1, and June 18, 2016. Id. at ¶ 24, Ex. Z. However, the

plaintiff had failed to reach the outcome and activity KPI

minimum standards for his position as a PRA in the second

quarter. Specifically, the plaintiff had reached about 22% of

his appointments, which showed very little revenue results;

completed 25 financial reviews out of a minimum standard of 144;

and completed three needs fulfilled out of a standard of 60 per

quarter. Id. Among other things, the plaintiff needed to improve

by increasing appointments, communicating with partners and

clients in a timely manner, and documenting client interactions

daily on the RMP. Id.

     Three days after the issuance of the Written Warning, on

July 28, 2016, the plaintiff wrote an email to Ireland, copying

                                   9
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 10 of 56



Michael Pain, his supervisor at the time and a former defendant

in the case, and Guglani, alleging “unfair treatment, harassment

and discrimination . . . based on protected status, disability

and a medical leave taken earlier [that] year.” Defs.’ 56.1

Stmt. ¶¶ 69-70; Toft Decl. ¶ 25, Ex. AA. The plaintiff states

that he first complained about disability discrimination as

early as April 22, 2016. Pl.’s 56.1 Stmt. ¶ 60. However, on

April 22, 2016, the plaintiff emailed Guglani to ask how to

engage with clients who were shared with other advisors and did

not mention disability discrimination. Stryker Decl., Ex. P.

Other emails to which the plaintiff refers also show that the

plaintiff emailed Guglani about different ways to increase his

case load and did not mention disability discrimination. Id.

     The plaintiff’s internal complaint was referred for

investigation to Rhonda Toft, Vice President, Employee Relations

Specialist. Toft Decl. ¶¶ 1, 27. The plaintiff told Toft that

evidence of discrimination included having a smaller portfolio

than his peers; that his mid-year review had come only three

months after his leave of absence ended, and because three

months was not enough time to meet his goals, the review must

have been motivated by discriminatory reasons; and that Guglani

had made several comments about not giving the plaintiff a

bonus. Toft Decl. ¶ 27, Ex. BB. The plaintiff did not provide

Toft with any further evidence of his claims. Id. Toft noted in

                                   10
      Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 11 of 56



her report that Guglani explained that the reasons for the

relatively small size of the plaintiff’s client portfolio were

to allow the plaintiff to ramp up after his return and to avoid

overloading the plaintiff with a larger portfolio, which could

put other clients at risk of being improperly handled. Id.

Guglani stated that it was standard procedure for HSBC to

distribute an employee’s clients when the employee took leave

and that the plaintiff’s clients were not yet returned to him to

avoid disruption to the clients “due to [the plaintiff’s]

underperformance.” Id. Guglani identified several other

employees who took leave and were treated similarly. Id. After

conducting interviews with the plaintiff and Guglani, Toft

concluded her investigation and notified the plaintiff on August

18, 2016 that she found no evidence of discrimination due to his

leave of absence and that at no time was his leave of absence

blocked or denied. Id. Toft also concluded that the plaintiff

had “extremely low productivity,” that there was “an excessive

gap between actual production and goals,” and that he was

“clearly the lowest performing staff member under Ms. Guglani.”

Id.

      In August 2016, other employees of HSBC reported to Guglani

instances of the plaintiff’s missing client appointments and

internal meetings due to unexpected or unapproved TOP; not

showing up for work or taking long intermittent breaks

                                    11
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 12 of 56



throughout the day with no communication; and not responding to

emails or calls of clients or other team members. Id. at ¶ 28,

Ex. CC. On August 26, 2016, the plaintiff took a second leave of

absence. Id. at ¶ 29, Ex. DD. During this leave of absence, on

December 6, 2016, the plaintiff commenced this lawsuit after

obtaining a Notice of Right to Sue from the Equal Employment

Opportunity Commission. Defs.’ 56.1 Stmt. ¶ 84; Second Amended

Compl. ¶ 76.

     On February 2, 2017, the plaintiff reported to Guglani that

he was cleared by his healthcare providers to return to work on

a part-time schedule of 20 hours per week, consisting of five

hours a day from Monday through Thursday, with 10 hours at the

office and 10 hours at home. Toft Decl. ¶ 31, Ex. EE. The

plaintiff also indicated that the healthcare provider-mandated

work schedule could not be modified in any manner. Id. The

accommodation request was formally submitted on February 6, 2017

and was certified by the plaintiff’s psychologist. Cantrell

Decl. ¶ 12, Ex. K. The psychologist stated that the plaintiff

was suffering from “a major depressive episode that is part of a

long-term major depressive disorder.” Id. The psychologist noted

that depression can affect concentration as well as promote

procrastination out of fear of negative performance and/or

consequences. Id. The psychologist stated that a 20-hour

workweek that divides duties between home and office “should

                                   12
      Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 13 of 56



allow the employee to gradually readjust to the demands of his

job description.” Id.

      HSBC soon responded that it could not grant the plaintiff’s

request for compliance reasons, because HSBC had a regulatory

obligation to supervise the plaintiff’s sale of securities

products and could not do so while the plaintiff worked from a

remote location. Toft Decl. ¶ 30. The plaintiff argues that HSBC

employees were able to perform significant portions of their

positions’ requirements from home, such as using mobile phones

to communicate with clients and accessing the intranet with

their laptops. Pl.’s 56.1 Stmt. ¶ 89; Stryker Decl. ¶ 61. As an

alternative, HSBC offered the plaintiff (1) a change in title

and role from PRA to FA; (2) change in work site from one

location to four locations; and (3) 20 hours a week in the

office, from Monday to Friday, 8:30 a.m. to 12:30 p.m. Stryker

Decl., Ex. Y. The plaintiff communicated over the next two weeks

via telephone and email with HSBC’s Human Resources staff and

reviewed HSBC’s proposal with his healthcare providers. Id. On

March 9, however, the plaintiff informed the defendants that he

would return to work on a full-time schedule on March 20,

pending doctor approval, and confirmed that he would not be

seeking the original accommodation of a reduced number of hours.

Id.



                                    13
      Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 14 of 56



     The plaintiff voluntarily returned to work full-time on

March 20, 2017. Defs.’ 56.1 Stmt. ¶ 92; Toft Decl. ¶¶ 32-33, Ex.

FF. When he returned, the plaintiff was placed in an FA position

and he was assigned to four HSBC branches on a rotating weekly

schedule. Defs.’ 56.1 Stmt. ¶¶ 93, 101. The plaintiff states

that he was assigned to five branches. Pl.’s 56.1 Stmt. ¶ 101.

The parties vigorously dispute whether the change of position

from PRA to FA is considered a demotion. The defendants state

that the plaintiff was placed in an FA position with the same

base salary and bonus opportunities as a PRA, that FAs perform

similar functions and are in the same HSBC “global career band”

as PRAs, and that HSBC does not consider a job change within a

global career band to be a promotion or a demotion. Defs.’ 56.1

Stmt. ¶¶ 93-97. Because the plaintiff was on leave for a long

period of time, Guglani stated that she filled his position as

PRA at the 452 branch and that the FA position was the only

opportunity available in her market when the plaintiff returned

to work. Stryker Decl. Ex. A at 117-18. 2 In contrast, the

plaintiff argues that there were three other open PRA positions

at the time. Pl.’s 56.1 Stmt. ¶ 93. The plaintiff states that

being placed in an FA role was a demotion because FAs do not

manage or service banking clients and manage smaller accounts


2 Because some of the exhibits submitted with the papers do not have page
numbers, all citations to page numbers in the exhibits refer to the ECF page
number included in the file stamp at the top of each page.

                                     14
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 15 of 56



that generate smaller bonuses. Pl.’s 56.1 Stmt. ¶¶ 93-97. The

parties agree that the plaintiff’s base salary remained the same

and that in his new capacity as an FA, the plaintiff served more

than HSBC’s Premier clients and no longer carried non-securities

responsibilities. Id. at ¶¶ 93-100; Defs.’ 56.1 Reply Stmt.

¶¶ 93-100.

     Four days after returning to work, on March 24, 2017, the

plaintiff requested a base salary raise from $75,000 to $100,000

from Anniello. Stryker Dep., 222:7 to 222:15; Cantrell Decl.

¶ 13, Ex. L. The plaintiff forwarded this email request to

Guglani. Cantrell Decl. ¶ 13, Ex. L. Guglani promptly denied the

plaintiff’s request. Defs.’ 56.1 Stmt. ¶ 104. Guglani then

emailed the plaintiff on April 6, 2017, reminding him of company

policies that TOP leaves must be planned unless in case of

emergency, that the plaintiff should inform Guglani of any

doctor’s appointments in advance, and that absences for medical

reasons may be covered under HSBC’s leave policy. Toft Decl.

¶ 34, Ex. GG. A day later, the plaintiff took an unscheduled day

off because he was not feeling well and used TOP. Id. at ¶ 35,

Ex. HH.

     The plaintiff notified Guglani on April 17, 2017 that he

intended to apply for jobs elsewhere within HSBC and asked

Guglani for a positive recommendation. Id. at ¶ 36, Ex. II.

Guglani denied the request, citing continued performance and

                                   15
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 16 of 56



conduct issues, including the plaintiff’s poor attendance in

team huddles and collaboration, reporting late to work, lack of

communication with the team during work hours, low activity

levels, and missing client appointments due to taking unexcused

absences. Id.

     On May 1, 2017, the plaintiff had a meeting with a client

at 11 a.m. at the Soho Branch, but told the banker at the branch

that “I’m not going to be in SoHo for the appt if he does come

in and wants to speak conf me in.” Stryker Decl. Ex. GG. The

plaintiff subsequently could not be reached by the banker when

the client arrived. Toft Decl. ¶ 37, Ex. JJ. The next day, HSBC

issued a Final Written Warning to the plaintiff. Defs.’ 56.1

Stmt. ¶¶ 109-111; Cantrell Decl. ¶ 14, Ex. M. The Final Written

Warning cited various reasons for corrective action, including

the plaintiff’s failure to attend daily morning huddles and

weekly collaboration meetings; to be responsive to his team

regarding his comings and goings, including extended absences at

lunchtime; taking many unplanned absences; completing only two

client appointments in his first 30 days of work as a Financial

Advisor; and other examples of unprofessional behavior. Cantrell

Decl. ¶ 14, Ex. M. It asked for immediate and sustained

improvement from the plaintiff. Id.

     Two days later, on May 4, 2017, the plaintiff failed to

show up at his assigned branch, and Guglani attempted to reach

                                   16
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 17 of 56



the plaintiff by phone to ask why he was not present. Defs.’

56.1 Stmt. ¶ 113. The plaintiff responded by email that he felt

threatened, harassed and intimidated by Guglani’s behavior and

felt uncomfortable speaking with Guglani one on one. Toft Decl.

¶ 38, Ex. KK. Guglani emailed back to inquire why he was not at

his assigned branch. Id. Citing this incident as an immediate

defiance of the requirements of the Final Written Warning, HSBC

decided to terminate the plaintiff’s employment later that day

and planned to inform him of that decision in a meeting

scheduled for 4 p.m. Defs.’ 56.1 Stmt. ¶ 116. The plaintiff did

not show up at the 4 p.m. meeting; he left the branch shortly

after 3:50 p.m., when he was informed that the meeting was about

to take place. Id. at ¶¶ 119-20; Pl.’s 56.1 Stmt. ¶¶ 119-20. The

plaintiff said that he went to a different HSBC branch to finish

work for the day. Pl.’s 56.1 Stmt. ¶ 120. At that branch, he

sent an email to Guglani, Toft, Anniello, Ireland, Foglio, and

other HSBC employees with a 10-page response to the Final

Written Warning. Defs.’ 56.1 Stmt. ¶¶ 121-22; Pl.’s 56.1 Stmt.

¶¶ 121-22. He also sent a second email to Guglani and Toft

informing them that he would be out of the office the next day

to begin his Core Leave, which is a two-week period of leave

that HSBC requires all employees to take each year. Defs.’ 56.1

Stmt. ¶¶ 123-24; Pl.’s 56.1 Stmt. ¶¶ 123-24. In response, Toft



                                   17
      Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 18 of 56



sent the plaintiff a copy of the termination notice. Defs.’ 56.1

Stmt. ¶ 125.

                                    III.

     The plaintiff brings claims of disability discrimination,

failure to accommodate, retaliation, and hostile work

environment in violation of the ADA against HSBC and in

violation of the NYSHRL and the NYCHRL against all defendants. 3

The plaintiff also brings claims of aiding and abetting and

employer liability in violation of the NYSHRL and NYCHRL against

all defendants. The defendants move for summary judgment

dismissing all of the claims.

                           A. Claims against HSBC

                     1. Discriminatory Treatment Claims

     The ADA makes it unlawful for an employer to discriminate

“against a qualified individual on the basis of disability.” 42

U.S.C. § 12112(a). The NYSHRL and the NYCHRL likewise prohibit

discrimination against an individual because of his disability.

See N.Y. Exec. Law § 296(1)(a); N.Y.C. Admin. Code § 8–

107(1)(a). Employment discrimination claims brought pursuant to

the ADA, the NYSHRL, and the NYCHRL are governed by the burden-


3 It is not clear from the complaint under which statutes and against which
defendants the plaintiff brings claims of failure to accommodate and hostile
work environment. Because courts should read the pleadings of a pro se
plaintiff liberally and interpret them to raise the strongest arguments that
they suggest, see McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999), the
Court interprets the defendants’ pleadings to raise claims of failure to
accommodate and hostile work environment against HSBC under the ADA, and
against all defendants under the NYSHRL and the NYCHRL.

                                     18
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 19 of 56



shifting standard established for Title VII claims in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). See, e.g.,

McMillan v. City of New York, 711 F.3d 120, 125 (2d Cir. 2013)

(ADA); Spiegel v. Schulmann, 604 F.3d 72, 80 (2d Cir. 2010)

(NYSHRL and NYCHRL). However, courts must analyze NYCHRL claims

separately from any federal and state law claims. See Mihalik v.

Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d

Cir. 2013).

    a. Discriminatory Treatment Under the ADA and the NYSHRL

     Under the McDonnell Douglas framework, the plaintiff must

first establish a prima facie case of discrimination. See St.

Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506-07 (1993). The ADA

and the NYSHRL require the same four elements to establish a

prima facie case. See Kinneary v. City of New York, 601 F.3d

151, 158 (2d Cir. 2010). The plaintiff must demonstrate that:

(1) his employer is subject to the statute, (2) he suffers from

a disability or is perceived to suffer from such a disability

within the meaning of the statute, (3) he could perform the

essential functions of the job with or without a reasonable

accommodation, and (4) he suffered an adverse employment action

because of his disability. See, e.g., McMillan, 711 F.3d at 125;

Brady v. Wal-Mart Stores, Inc., 531 F.3d 127, 134 (2d Cir.

2008). The plaintiff’s burden at the prima facie stage is



                                   19
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 20 of 56



“minimal.” Bucalo v. Shelter Island Union Free Sch. Dist., 691

F.3d 119, 128 (2d Cir. 2012).

     If the plaintiff establishes a prima facie case, the burden

of production shifts to the defendants to articulate a

legitimate, nondiscriminatory reason for their adverse

employment action. See St. Mary’s, 509 U.S. at 506-07. The

defendants’ burden at this stage is “one of production, not

persuasion; it can involve no credibility assessment.” Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000)

(internal quotation marks and citation omitted). Finally, if the

defendants make such a showing, the plaintiff then has an

opportunity to show that the proffered reason was not the true

reason for the employment decision. See St. Mary’s, 509 U.S. at

507-08. The “burden of persuading the trier of fact that the

defendant intentionally discriminated against the plaintiff

remains at all times with the plaintiff.” Tex. Dep’t of Cmty.

Affairs v. Burdine, 450 U.S. 248, 253 (1981); see also Reeves,

530 U.S. at 143. Ultimately, the plaintiff must “prove that

discrimination was the but-for cause of any adverse employment

action.” Natofsky v. City of New York, 921 F.3d 337, 348 (2d

Cir. 2019); accord Corona v. Clarins U.S.A., Inc., No. 17-CV-

4438, 2019 WL 4393082, at *5 (S.D.N.Y. Sept. 12, 2019) (applying

the “but-for” analysis to both ADA and NYSHRL discrimination



                                   20
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 21 of 56



claims); Wellner v. Montefiore Medical Center, No. 17-CV-3479,

2019 WL 4081898, at *8 (S.D.N.Y. Aug. 29, 2019) (same).

     The first and second elements of the plaintiff’s prima

facie case are satisfied. The defendants do not dispute that

HSBC is subject to the ADA. They also do not dispute that the

plaintiff suffered from a major depressive disorder, which was

“a mental impairment that substantially limit[ed] one or more

major life activities” of the plaintiff. 42 U.S.C.

§ 12102(1)(A).

     The defendants argue that the plaintiff has failed to meet

the third and fourth elements of a prime facie case. They

contend that the plaintiff was not qualified to perform the

essential functions of his job, that he did not suffer an

adverse employment action, and that if an adverse employment

action was taken, it was not taken because of the plaintiff’s

disability.

     To satisfy the third element, the plaintiff must

demonstrate that he was qualified to perform the essential

functions of his job. “The term ‘qualified,’ with respect to an

individual with a disability, means that the individual

satisfies the requisite skill, experience, education and other

job-related requirements of the employment position such

individual holds or desires and, with or without reasonable

accommodation, can perform the essential functions of such

                                   21
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 22 of 56



position.” 29 C.F.R. 1630.2(m). A “reasonable accommodation may

include, inter alia, modification of job duties and schedules,

alteration of the facilities in which a job is performed,

acquisition of devices to assist the performance of job duties,

and, under certain circumstances, reassignment to a vacant

position.” McBride v. BIC Consumer Prod. Mfg. Co., 583 F.3d 92,

97 (2d Cir. 2009) (internal quotation marks and citations

omitted).

     A plaintiff need only “make the minimal showing” that the

plaintiff possessed “the basic skills necessary for performance

of [the] job.” Gregory v. Daly, 243 F.3d 687, 696 (2d Cir. 2001)

(internal citation and quotation marks omitted). The third prong

of the McDonnell Douglas test should not be an opportunity for

the employer to require the plaintiff to “anticipate and

disprove the employer’s proffer of a legitimate, non-

discriminatory basis for its decision.” Id. at 696-97. In this

case, the employer expressed a belief that the plaintiff was

minimally qualified when it hired him, and thereafter when it

determined at his first review that it was too early to rate his

performance. This suggests that the plaintiff has met the

minimally qualified prong of the McDonnell Douglas test. See

also Hardekopf v. Sid Wainer & Son, No. 02-cv-3251, 2004 WL

2199502 at *6 (S.D.N.Y. Sep. 29, 2004).



                                   22
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 23 of 56



     But the defendants contend that it became clear that he was

not able to perform the minimal requirements of his job. There

are issues of fact as to whether this is so.

     The plaintiff argues that despite his disability, he was

able to perform the essential functions of his job with a

reasonable accommodation. In February 2017, in advance of the

plaintiff’s return from the second leave of absence, the

plaintiff requested a reduced work schedule of 20 hours per

week, evenly split on four workdays, with 10 hours spent working

from home. The plaintiff provided a note from his psychologist

that this accommodation “should allow the employee to gradually

readjust to the demands of his job description.” Cantrell Decl.

¶ 12, Ex. K. The defendants reasoned that regulatory

requirements regarding the supervision of the sales of

securities precluded the plaintiff’s ability to work from home

and HSBC provided an alternative proposal that the plaintiff

work a reduced schedule of 20 hours per week from the office and

that the plaintiff be placed in the FA role at different

branches. However, the plaintiff disputes this reasoning and

argues that there were significant portions of the job that

could be performed at home. Although the plaintiff voluntarily

returned to work on a full-time basis, his doctor had noted the

possibility of a reasonable accommodation that could allow the

plaintiff to meet the job’s demands. Because there are issues of

                                   23
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 24 of 56



fact as to whether the plaintiff could have performed the job

with an accommodation such as a part-time schedule, the

plaintiff has met the third element.

     As to the fourth element, the plaintiff must also establish

that he was subjected to an adverse employment action under

circumstances giving rise to an inference of disability

discrimination within the meaning of the statute. Davis v.

N.Y.C. Dep’t of Educ., 804 F.3d 231, 235 (2d Cir. 2015) (per

curiam). To qualify as an adverse employment action, the

employer’s action must be “materially adverse with respect to

the terms and conditions of employment” and “must be more

disruptive than a mere inconvenience or an alteration of job

responsibilities.” Id. (citation and quotation marks omitted).

Examples of materially adverse employment actions include

“termination of employment, a demotion evidenced by a decrease

in wage or salary, a less distinguished title, a material loss

of benefits, significantly diminished material responsibilities,

or other indices . . . unique to a particular situation.”

Sanders v. N.Y.C. Human Res. Admin., 361 F.3d 749, 755 (2d Cir.

2004) (citation omitted).

     The plaintiff alleges that he suffered a variety of adverse

employment actions, including HSBC’s (1) failure to provide him

with an adequate client portfolio; (2) issuance of Written

Warnings; (3) decision to “demote” the plaintiff from PRA to FA;

                                   24
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 25 of 56



(4) refusal to increase the plaintiff’s compensation and provide

him with a good recommendation; (5) decision to transfer the

plaintiff to five smaller branches so that the plaintiff had to

commute to different locations each day; (6) failure to restore

promptly the plaintiff’s access to necessary software

applications upon his return to work; and (7) his eventual

termination. There is “no bright-line rule to determine whether

a challenged employment action is sufficiently significant to

serve as the basis for a claim of discrimination.” Davis, 804

F.3d at 235 (internal quotation marks and citations omitted).

Because it is disputed whether the change from a PRA and to a FA

role was a demotion and whether there were other PRA positions

open upon the plaintiff’s return to work, and whether the

defendants were required to provide the plaintiff with a client

portfolio or if the plaintiff was expected to develop his own

portfolio, these actions could constitute adverse employment

actions. It is also possible that the denial of a request for an

increase in compensation and a good recommendation were

discretionary and that the denial of a discretionary request is

an adverse employment action. See id. at 235-36 (denial of

discretionary bonus could be considered adverse employment

action). As the Court of Appeals explained, simply because an

employer’s action is discretionary does not mean that its

decision can be based on racial, religious, or disability

                                   25
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 26 of 56



discrimination. Id. The defendants do not contest that the

plaintiff’s eventual termination constituted an adverse

employment action.

     At the prima facie stage, a strong showing of temporal

proximity between evidence of a plaintiff’s disability and an

adverse action can raise an inference of discrimination. See,

e.g., Hardekopf, 2004 WL 2199502, at *6; Forde v. Beth Israel

Med. Ctr., 546 F. Supp. 2d 142, 152 (S.D.N.Y. 2008) (noting that

temporal proximity on its own may be sufficient to establish an

inference of discrimination, but is insufficient to establish

pretext). The plaintiff took a second leave of absence from

August 2016 to March 2017. Immediately when he returned, many of

the adverse actions, such as the alleged demotion, change in

portfolio size, and denial of a request for increased

compensation and recommendation, took place. The closeness in

time between the defendant’s return from his second leave of

absence and the alleged adverse actions against him raises an

inference of discrimination to satisfy the fourth step of the

prima facie case.

     Under the second step of the McDonnell Douglas framework,

HSBC has provided legitimate and non-discriminatory reasons for

all of the alleged adverse employment actions taken against the

plaintiff. The defendants’ legitimate, nondiscriminatory reasons

for the smaller size of the plaintiff’s client portfolio were to

                                   26
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 27 of 56



allow the plaintiff time to ramp up and to avoid overloading

him; this procedure was allegedly standard for all employees who

returned from leave.

     Guglani, the plaintiff’s supervisor, explained that the

plaintiff returned to work as a FA and not a PRA because she had

filled the plaintiff’s position as a PRA when he was on leave,

and the FA position was the only opportunity available in her

market when the plaintiff returned to work.

     The plaintiff’s history of poor performance prior to the

plaintiff’s return to work on March 20, 2017 provides

legitimate, nondiscriminatory reasons for why Guglani declined

to give the plaintiff a discretionary salary increase and

positive recommendation for another position. The plaintiff’s

performance issues were documented in an Initial Written

Warning, 2016 mid-year review, and various emails. At various

points throughout the plaintiff’s employment, Guglani discussed

with the plaintiff the importance of arriving to the office in a

timely fashion, communicating with other team members about the

plaintiff’s whereabouts, and abiding by TOP policies. The record

reflects that the plaintiff had a variety of attendance issues.

The plaintiff missed daily team huddles and weekly collaboration

meetings, arrived at work late, and left his post without

explanation or proper communication to other branch members. The

plaintiff also used TOP days, even in the event of emergencies,

                                   27
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 28 of 56



without always notifying his manager that such days were for

emergencies and without first seeking approval. In addition, the

plaintiff missed client appointments and did not contact clients

with urgency after repeated reminders to do so. The plaintiff

received a rating of “Off Track” in his 2016 mid-year review for

failing to meet minimum KPI activity, even when his target

number of client appointments was pro-rated because of his leave

of absence. The plaintiff’s Initial Written Warning also noted

that the plaintiff was required to input data into the RMP, was

trained on the usage of RMP at least five times, and received

repeated reminders to document his client interaction data on

the RMP. While the plaintiff argues that he did enter data into

the RMP in the second quarter of 2016, the plaintiff admitted in

his deposition that despite being aware of this requirement, he

only “sometimes” input data into the system.

     Under the third step of McDonnell Douglas, the plaintiff

has raised issues of material fact as to whether one of the

defendants’ proffered reasons for the alleged demotion from PRA

to FA was a pretext for discrimination and was not the true

reason for the decision. The plaintiff argues that there were

three open PRA positions when he returned to work. Because this

is directly contradictory to what the defendants claim was the

reason for assigning the plaintiff to a FA position, the

plaintiff has raised genuine issues of material fact as to

                                   28
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 29 of 56



whether Guglani’s reason, namely that there were no other PRA

positions available, was the true reason for why the plaintiff

was allegedly demoted. See Kwan v. Andalex Group LLC, 737 F.3d

834, 847 (2d Cir. 2013) (finding that inconsistent explanations

for termination coupled with proximity to evidence of protected

conduct is sufficient to raise an issue of fact).

     The remainder of the plaintiffs’ claims fail under step

three of the McDonnell Douglas test. The plaintiff has not

raised any evidence that the plaintiff’s reason for having a

smaller portfolio upon his return from leave was a pretext. The

decisions not to provide a recommendation and ultimately, to

terminate the plaintiff were amply supported by the record. The

record reflects that the defendants tried to accommodate the

plaintiff’s disability by offering a part-time work schedule.

The plaintiff took two disability leaves and the defendants

provided the plaintiff with multiple trainings, a mid-year

review and an Initial Written Warning, followed by a final

Written Warning, to try to correct various attendance issues,

lack of communication, underperformance, and the plaintiff’s

failure to input his activity into the RMP. Only after the

progressive increase in addressing ways to improve the

plaintiff’s performance did the defendants terminate the

plaintiff after he explicitly failed to show up to work, respond

to Guglani’s calls, and report to the meeting in May 2017. The

                                   29
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 30 of 56



plaintiff has not raised any material issue of fact that the

deficiencies in his performance were not the real reasons for

the other adverse employment actions that the defendants took

against him.

     Accordingly, the plaintiff has raised issues of material

fact only as to whether the change in position from PRA to FA

was a demotion such that it was an adverse employment action and

whether the reason proffered by the defendants for his change in

position was a pretext. For all other claims, the plaintiff has

failed to show that but for his disability, the adverse

employment actions would not have occurred and no reasonable

jury could find that the defendants intentionally discriminated

against the plaintiff.

           b. Discriminatory Treatment Under the NYCHRL

     Courts should construe the NYCHRL “liberally for the

accomplishment of the uniquely broad and remedial purposes

thereof.” Mihalik, 715 F.3d at 109. “This task is not always

uncomplicated, however . . . [because there is] no specific

guidance concerning how the NYCHRL should be ‘construed

liberally’ and independently of state and federal law in its

particular applications.” Chauca v. Abraham, 841 F.3d 86, 87–88

(2d Cir. 2016) (emphasis in original). It is “unclear whether,

and to what extent the McDonnell Douglas burden-shifting

analysis has been modified for NYCHRL claims.” Mihalik, 715 F.3d

                                   30
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 31 of 56



at 110 n.8. However, “the plaintiff need only show that her

employer treated her less well, at least in part for a

discriminatory reason,” and an employer “is entitled to summary

judgment . . . only if the record establishes as a matter of law

that ‘discrimination play[ed] no role’ in its actions.” Id.

(emphasis in original); see also Corona, 2019 WL 4393082, at *6.

     Although the NYCHRL has broad, remedial purposes, a

plaintiff must still establish a prima facie case of

discrimination under the NYCHRL. See Ya-Chen Chen v. City Univ.

of New York, 805 F.3d 59, 75 (2d Cir. 2015). If the plaintiff

establishes a prima facie case, the defendant has the

opportunity to offer non-discriminatory legitimate reasons for

its actions. If the defendant does so, summary judgment for the

defendant is appropriate “if no reasonable jury could conclude

either that the defendant’s reasons were pretextual, or that the

defendant’s reasons were not its sole basis for taking action,

and that its conduct was based at least in part on

discrimination.” Id. at 76 (internal quotation marks and

citations omitted).

     The more liberal standard of the NYCHRL does not alter the

conclusion that the defendants offered non-discriminatory

legitimate reasons for declining to provide a recommendation for

the plaintiff, providing a smaller portfolio size upon the

plaintiff’s return from leave, and terminating the plaintiff. No

                                   31
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 32 of 56



reasonable jury could find that their reasons were pretextual or

that discrimination played any role in the actions the

defendants took. However, because a jury could conclude that the

defendant’s reason for changing the plaintiff’s position from

PRA to FA was not the sole reason, or was a pretext for

discrimination, the defendant’s motion for summary judgment is

denied with respect to that claim of disability discrimination

and granted with respect to all other claims of disability

discrimination under the NYCHRL.

     Accordingly, the defendants’ motion for summary judgment

dismissing the plaintiff’s disability discrimination claims

against HSBC under the ADA, the NYSHRL, and the NYCHRL regarding

the plaintiff’s alleged demotion from PRA to FA is denied. The

defendants’ motion for summary judgment dismissing all the

plaintiff’s other claims for disability discrimination against

HSBC under the ADA, the NYSHRL, and the NYCHRL is granted.

                  2. Failure to Accommodate Claims

     Under the ADA, the NYSHRL, and the NYCHRL, a failure to

accommodate claim is a theory of discrimination analyzed under

the McDonnell Douglas burden-shifting framework. See 42 U.S.C.

§ 12112(b)(5)(A); N.Y. Exec. L. 296(3); N.Y.C. Admin. Code § 8–

107(1)(a); see also Nieblas-Love v. New York City Hous. Auth.,

165 F. Supp. 3d 51, 72-73 (S.D.N.Y. 2016). To establish a prima

facie case based on failure to accommodate, a plaintiff must

                                   32
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 33 of 56



show “that (1) plaintiff is a person with a disability under the

meaning of [the relevant statute]; (2) an employer covered by

the statute had notice of his disability; (3) with reasonable

accommodation, plaintiff could perform the essential functions

of the job at issue; and (4) the employer has refused to make

such accommodations.” Rodal v. Anesthesia Grp. of Onondaga,

P.C., 369 F.3d 113, 118 (2d Cir. 2004) (ADA); see Vangas v.

Montefiore Med. Cntr., 823 F.3d 174, 180 (2d Cir. 2016)

(NYSHRL); Gaughan v. Rubenstein, 261 F. Supp. 3d 390, 419

(S.D.N.Y. 2017) (NYCHRL).

     The plaintiff has failed to satisfy the fourth element of a

prime facie case of failure to accommodate.

   a. Failure to Accommodate Claims Under the ADA and the NYSHRL

     Under the ADA and the NYSHRL, an employer is not required

to provide a perfect accommodation or the accommodation most

strongly preferred by the employee, but is required to provide

an effective reasonable accommodation. Noll v. Int’l Bus.

Machines Corp., 787 F.3d 89, 94 (2d Cir. 2015); see also

Allen v. A.R.E.B.A. Casriel, Inc., No. 15-CV-9965, 2017 WL

4046127, at *8 (S.D.N.Y. Sept. 12, 2017). Where an employer has

taken or offered measures to accommodate a disability, “the

employer is entitled to summary judgment if, on the undisputed

record, the existing accommodation is ‘plainly reasonable.’”

Noll, 787 F.3d at 94. To determine the appropriate reasonable

                                   33
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 34 of 56



accommodation, both the employer and employee must participate

in the accommodation process; the employer incurs liability only

when it is responsible for the breakdown of that process.

Thompson v. City of New York, No. 03-CV-4182, 2006 WL 2457694,

at *4 (S.D.N.Y. Aug. 10, 2006), report and recommendation

adopted, No. 03-CV-4182, 2006 WL 6357978 (S.D.N.Y. Sept. 11,

2006), aff’d sub nom. Thompson v. New York City Dep’t of Prob.,

348 F. App’x 643 (2d Cir. 2009).

     The plaintiff cannot show that under the ADA and NYSHRL,

the defendants were responsible for a breakdown of the process

of determining a reasonable accommodation. After the plaintiff

sought to return to work on a part-time basis, with half of his

time spent working from home, HSBC proposed that the plaintiff

return on the same part-time basis but without working from

home. The parties then communicated over the next two weeks by

telephone and email and engaged in an interactive process where

the plaintiff was able to review the defendants’ proposal with

his healthcare providers. However, the plaintiff voluntarily

returned to work on a full-time basis without pursuing his

request for a part-time work schedule. Because the plaintiff

voluntarily chose to return to work without seeking his

accommodation, the plaintiff has failed to show that the

defendants were responsible for the breakdown of any

discussions. Moreover, for the same reasons discussed above, the

                                   34
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 35 of 56



plaintiff has failed to show that the reasons offered by the

defendants for any adverse employment action was a pretext for

discrimination.

          b. Failure to Accommodate Claims Under the NYCHRL

     Under the NYCHRL, the employer also has a duty to engage in

an interactive process aimed at reaching a reasonable

accommodation. LeBlanc v. United Parcel Serv., No. 11-CV-6983,

2014 WL 1407706, at *18 (S.D.N.Y. Apr. 11, 2014). Under the

NYCHYRL, “reasonable accommodation” means broadly any “such

accommodation that can be made that shall not cause undue

hardship in the conduct of the [employer’s] business.” N.Y.C.

Admin. Code § 8-102(18). The NYCHRL presumes all accommodations

to be reasonable until proven otherwise; thus, the employer

bears the burden of proving that the accommodation was overly

burdensome or that the plaintiff could not perform the job even

with a reasonable accommodation. LeBlanc, 2014 WL 1407706, at

*18; see also Lazzari v. New York City Dep’t of Parks &

Recreation, 751 F. App’x 100, 103 (2d Cir. 2018).

     HSBC has shown that it is entitled to summary judgment on

the plaintiff’s claim of failure to accommodate under the

NYCHRL. HSBC explained why the plaintiff’s proposal for working

part-time at home was not reasonable and offered an alternative

accommodation of part-time work at the office. The plaintiff

ultimately showed the reasonableness of working at the office

                                   35
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 36 of 56



when he did not pursue his alternative request for an

accommodation and voluntarily returned to work at the office on

a full-time basis. Under the circumstances, the plaintiff has

failed to show that HSBC failed to offer a reasonable

accommodation.

     Accordingly, the defendants’ motion for summary judgment

dismissing the plaintiff’s failure to accommodate claims against

HSBC under the ADA, the NYSHRL, and the NYCHRL is granted.

                        3. Retaliation Claims

     The ADA, the NYSHRL, and the NYCHRL prohibit an employer

from retaliating against an employee for opposing discriminatory

conduct prohibited by the statutes. See 42 U.S.C. § 12203(a);

N.Y. Exec. Law § 296(7); N.Y.C. Admin. Code § 8–107(7). Claims

under the ADA and the NYSHRL statutes are analyzed under the

same three-part McDonnell Douglas framework that governs the

plaintiff’s discrimination claims, although claims under the

NYCHRL require a more liberal analysis. See, e.g., Fox v. Costco

Wholesale Corp., 918 F.3d 65, 71 (2d Cir. 2019) (ADA and

NYSHRL); Malena v. Victoria’s Secret Direct, LLC, 886 F. Supp.

2d 349, 361 (S.D.N.Y. 2012) (NYSHRL and NYCHRL).

         a. Retaliation Claims Under the ADA and the NYSHRL

     To establish a prima facie case of retaliation under the

ADA and the NYSHRL, the plaintiff must show that (1) he

participated in a protected activity, (2) the employer was aware

                                   36
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 37 of 56



of that activity, (3) the employer took an adverse employment

action against the plaintiff, and (4) there was a “causal

connection” between the protected activity and the adverse

employment action. Treglia v. Town of Manlius, 313 F.3d 713, 719

(2d Cir. 2002). In the context of retaliation claims, adverse

employment actions include any actions that “could well have

dissuaded a reasonable employee in his position from complaining

of unlawful discrimination.” Davis-Garett v. Urban Outfitters,

Inc., 921 F.3d 30, 43-44 (2d Cir. 2019) (citation omitted).

     The plaintiff has established the first three elements of

his prima facie case. For the first element, “[e]mployees engage

in protected activity when they have a good faith, reasonable

belief that they have made a complaint opposing an employment

practice made unlawful by . . . the ADA.” Salas v. New York City

Dep’t of Investigation, 298 F. Supp. 3d 676, 685 (S.D.N.Y. 2018)

(citation and quotation marks omitted); see also

Woldeselassie v. Am. Eagle Airlines/Am. Airlines, No. 12-CV-

07703, 2015 WL 456679, at *8 (S.D.N.Y. Feb. 2, 2015) (discussing

protected activities under the ADA and the NYSHRL). The

plaintiff initially complained to the defendants about

disability discrimination on July 28, 2016 and initiated this

lawsuit in December 2016. These activities constitute protected

activities under the ADA and the NYSHRL. Second, the defendants

were aware of the plaintiff’s complaint and lawsuit. Third, the

                                   37
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 38 of 56



plaintiff alleges that in retaliation to his complaint and

lawsuit, the defendants took substantially the same adverse

actions against him as he alleged in his discrimination claim

under the ADA and NYSHRL. Under the broader definition of

adverse employment action for retaliation claims, nearly all of

the plaintiff’s allegations could qualify as adverse employment

actions.

     The plaintiff argues that the temporal proximity between

his protected activities and adverse employment actions against

him demonstrate causation. While a plaintiff “can indirectly

establish a causal connection to support a discrimination or

retaliation claim by showing that the protected activity was

closely followed in time by the adverse employment action,”

Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir.

2010), the temporal proximity must be “very close.” Clark Cty.

Sch. Dist. v. Breeden, 532 U.S. 268, 273-74 (2001). Courts have

found that one year was “too long a period of time for a jury to

be able to infer a causal connection,” Natofsky, 921 F.3d at

353, and that “[s]ix months between protected activity and

discharge is well beyond the time frame for inferring

retaliatory causation.” Yarde v. Good Samaritan Hosp., 360 F.

Supp. 2d 552, 562 (S.D.N.Y. 2005).

     The plaintiff has failed to show a causal connection

between the protected activity and many of the adverse

                                   38
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 39 of 56



employment actions, namely, his client portfolio size, Written

Warnings, refusal to increase compensation, and termination. The

plaintiff first complained about discrimination in July 2016

only after he was given a Written Warning based on his poor

performance. However, the defendants still allowed the plaintiff

to take a second leave of absence from August 2016 until March

2017. In December 2016, when the plaintiff was on leave, he

filed this lawsuit. The defendants did not terminate the

plaintiff until May 2017, nearly one year after he initially

complained about discriminatory conduct and five months after he

filed the current lawsuit.

     Furthermore, the plaintiff had a history of performance and

attendance issues, which the defendants had already documented

and notified the plaintiff of in emails, a mid-year review, and

an Initial Written Warning before the plaintiff made his initial

complaint in July 2016. “[W]here the adverse action was already

ongoing at the time of the protected activity, or is very

similar to another adverse action that was taken before the

protected activity, with no other change in relevant

circumstances, logic precludes any inference of causation.”

Young v. Westchester Cty. Dep’t of Soc. Servs., 57 F. App'x 492,

495 (2d Cir. 2003); see also Hazelwood v. Highland Hosp., 763 F.

App’x 60, 63 (2d Cir. 2019) (“Where timing is the only basis for

a claim of retaliation, and gradual adverse job actions began

                                   39
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 40 of 56



well before the plaintiff had ever engaged in any protected

activity, an inference of retaliation does not arise.”) (quoting

Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87, 95 (2d

Cir. 2001)); Mucciarone v. Initiative, Inc., No. 18-CV-567, 2020

WL 1821116, at *14 (S.D.N.Y. Apr. 10, 2020) (collecting cases).

The defendants’ actions against the plaintiff after his

complaint were the same as conduct before his complaint; the

defendants continued to offer training and discuss the

plaintiff’s obligations to enter data into the RMP system,

discuss the importance of receiving approval for taking TOP,

explain that the plaintiff needed to communicate with his team

as to his whereabouts, arrive to work on time, and increase

communication and outcomes with his clients. Even after the

plaintiff complained about discrimination he was facing because

of his disability and medical leave, the defendants permitted

him to take a second leave of absence. While the plaintiff’s

termination was different in kind from prior actions involving

the plaintiff, it was in direct response to his failure to abide

by the final warning, which was itself the culmination of

measures which had begun before the plaintiff complained about

alleged discrimination.

     Moreover, for substantially the same reasons as stated

above with respect to the plaintiff’s disability discrimination

claims, the plaintiff has failed to show that the defendants’

                                   40
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 41 of 56



legitimate reasons for the plaintiff’s smaller client portfolio

size, for issuing Written Warnings, for refusing to increase

compensation or provide a recommendation, and for terminating

the plaintiff, were a pretext for discrimination, as required

under the final steps of the McDonnell Douglas analysis.

     However, changing the plaintiff’s role from PRA to FA

occurred immediately after the plaintiff returned to work such

that the temporal proximity between the adverse action and

protected activity creates an inference of a causal connection.

Although the defendant states that the reason the plaintiff was

placed in an FA position was because there were no other

positions available, the plaintiff has raised an issue of

material fact as to whether there were three other PRA positions

open at the time. Accordingly, the defendants’ motion for

summary judgment is denied as to the plaintiff’s retaliation

claim against HSBC under the ADA and NYSHRL, solely with respect

to the change in the plaintiff’s position from PRA to FA. The

motion to dismiss the other claim of retaliation against HSBC is

granted.

                b. Retaliation Claims Under the NYCHRL

     “[T]he retaliation inquiry under the [NYCHRL] is ‘broader’

than its federal counterpart.” Fincher v. Depository Trust &

Clearing Corp., 604 F.3d 712, 723 (2d Cir. 2010) (citing

Williams v. New York City Hous. Auth., 872 N.Y.S.2d 27, 34 (App.

                                   41
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 42 of 56



Div. 2009)). “[T]o prevail on a retaliation claim under the

NYCHRL, the plaintiff must show that [he] took an action

opposing [his] employer’s discrimination, and that, as a result,

the employer engaged in conduct that was reasonably likely to

deter a person from engaging in such action.” Mihalik, 715 F.3d

at 112 (internal citation omitted).

     Applying a more lenient standard, the plaintiff’s

retaliation claim under the NYCHRL for the adverse employment

actions of his client portfolio size, Written Warnings, refusal

to increase compensation, and termination, also fails because it

suffers from the same defects as his retaliation claim under the

ADA and the NYSHRL. Because the plaintiff’s performance issues

were present before his protected activities began and because

the defendants disciplined the plaintiff progressively, the

plaintiff has not satisfied his burden under the NYCHRL to

demonstrate that retaliation was a motivating factor in these

adverse employment actions.

     However, because there is a disputed material fact under

the stricter standard applicable under the ADA and the NYSHRL,

the plaintiff has also established a genuine issue of material

fact on his retaliation claim related to the adverse action of

changing the plaintiff’s role from PRA to FA. Therefore, the

defendants’ motion for summary judgment dismissing the

plaintiff’s retaliation claims under the NYCHRL is denied solely

                                   42
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 43 of 56



with respect to the plaintiff’s change of position from PRA to

FA and granted with respect to all other claims of retaliation

under the NYCHRL.

     Accordingly, the defendants’ motion for summary judgment

dismissing the plaintiff’s retaliation claims against HSBC under

the ADA, the NYSHRL, and the NYCHRL regarding the plaintiff’s

alleged demotion from PRA to FA is denied. The defendants’

motion for summary judgment dismissing all the plaintiff’s other

claims against HSBC for retaliation under the ADA, the NYSHRL,

and the NYCHRL is granted.

                 4. Hostile Work Environment Claims

      a. Hostile Work Environment Claims Under the ADA and the
                                 NYSHRL

     A hostile work environment claim is cognizable under the

ADA and the NYSHRL. See Fox, 918 F.3d at 73-74 (ADA); Viruet v.

City of New York, No. 16-CV-8327, 2019 WL 1979325, at *17

(S.D.N.Y. May 3, 2019) (standard for demonstrating a hostile

work environment the same under the ADA and NYSHRL). To succeed

on a hostile work environment claim, the plaintiff must show

that “(1) that the harassment was ‘sufficiently severe or

pervasive to alter the conditions of [his] employment and create

an abusive working environment,’ and (2) that a specific basis

exists for imputing the objectionable conduct to the employer.”

Fox, 918 F.3d at 74 (quoting Alfano v. Costello, 294 F.3d 365,


                                   43
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 44 of 56



373 (2d Cir. 2002)). Furthermore, the workplace must be “so

severely permeated with discriminatory intimidation, ridicule,

and insult that the terms and conditions of [the employee’s]

employment were thereby altered.” Alfano, 294 F.3d at 373.

Courts look to “the totality of the circumstances to determine

whether a plaintiff has met this burden, including proof of the

frequency of the discriminatory conduct; its severity; whether

it [was] physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interfere[d]

with [the plaintiff’s] work performance.” Fox, 918 F.3d at 74

(internal quotation marks and citation omitted); see also

Berger v. New York City Police Dep’t, 304 F. Supp. 3d 360, 373

(S.D.N.Y. 2018).

     The plaintiff cannot meet the standard under the ADA and

the NYSHRL. The plaintiff states that he felt threatened,

harassed, and intimidated by Guglani. However, Guglani’s

behavior as the plaintiff’s supervisor, including providing him

Written Warnings and discussions about his underperformance, are

not abusive or hostile. “Legitimate reprimands by an employer

are not abuse. Nor are the disciplinary actions taken against

[the plaintiff] in response to complaints . . . evidence” of

hostile work environment. Fox, 918 F.3d at 75. Furthermore, the

defendants allowed the plaintiff to take two leaves of absence

within the plaintiff’s first year of employment and provided the

                                   44
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 45 of 56



plaintiff with multiple different types of training and feedback

upon his return. There is no evidence of physically threatening

or humiliating actions against the plaintiff. And, unlike in

Fox, there is no evidence that co-workers engaged in ongoing and

pervasive comments mocking the plaintiff’s disability. For the

reasons discussed above, the plaintiff has also not shown that

any of the actions taken against him were based on his

disability.

       b. Hostile Work Environment Claims Under the NYCHRL

     The standard for establishing a hostile work environment is

more permissive under the NYCHRL, and requires a plaintiff to

demonstrate only “by a preponderance of the evidence that [he]

has been treated less well than other employees because of [his

disability].” Berger, 304 F. Supp. 3d at 373 (internal quotation

marks omitted). The plaintiff points to no evidence supporting

his claim that he was treated less well than other similarly-

situated employees because of his disability. For example, the

plaintiff has not shown that giving employees returning from

leave a smaller portfolio was anything other than standard

procedure, to allow employees time to ramp up their activity.

     Accordingly, the defendants’ motion for summary judgment

dismissing the plaintiff’s hostile work environment claims

against HSBC under the ADA, the NYSHRL, and the NYCHRL is

granted.

                                   45
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 46 of 56



     5. Other State and Municipal Law Theories of Liability

     The plaintiff also alleges that HSBC should be held liable

under an aiding and abetting theory of liability in violation of

the NYSHRL and the NYCHRL and under a theory of employer

liability in violation of the NYCHRL.

     The NYSHRL makes it unlawful for an employer to

discriminate on the basis of disability. See N.Y. Exec. Law

§ 296(1). The NYSHRL also makes it “an unlawful discriminatory

practice for any person to aid, abet, incite, compel or coerce

the doing of any of the acts forbidden under this article, or to

attempt to do so.” N.Y. Exec. Law § 296(6).

     The NYCHRL also supports claims for aiding and abetting,

which are “susceptible to the same standard as under the NYSHRL,

as the language of the two laws is virtually identical.”

Schanfield v. Sojitz Corp. of Am., 663 F. Supp. 2d 305, 344

(S.D.N.Y. 2009) (internal quotation marks and citation omitted)

(collecting cases). The NYCHRL also holds employers liable for

its employee’s or agent’s unlawful discriminatory conduct. See

N.Y.C. Admin. Code § 8-107(13).

     Because the plaintiff has raised genuine issues of material

fact as to whether HSBC and its employees discriminated and

retaliated against the plaintiff for engaging in protected

activity by allegedly assigning him to an FA position rather

than a PRA position, the plaintiff’s claims of aiding and

                                   46
      Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 47 of 56



abetting liability and employer liability against HSBC cannot be

decided on this motion for summary judgment. The defendants’

motion for summary judgment dismissing these ancillary claims

under the NYSHRL and the NYCHRL against HSBC with respect to the

change in position from PRA to FA is thus denied. 4

                 B. Claims Against Individual Defendants

     The plaintiff alleges that the individual defendants should

be held liable under the NYSHRL and the NYCHRL for disability

discrimination, retaliation, failure to accommodate, and hostile

work environment. 5 The plaintiff alleges that the individual

defendants are liable on a direct theory and an aiding and

abetting theory.

     Individual liability under the NYSHRL is limited to

individuals who are owners or supervisors. See Malena, 886 F.

Supp. 2d at 365-66. “A supervisor is an employer for purposes of

establishing liability under the NYSHRL if that supervisor


4 In Count Six of the Amended Complaint, the plaintiff alleged that the
defendants violated Section 8-107(19) of the NYCHRL. The parties do not
discuss this claim in their briefs. In any case, “[t]hreats are required to
state a claim for violation of Admin Code § 8-107(19).” Nieblas-Love, 165 F.
Supp. 3d at 78 (citation omitted). The plaintiff has not presented evidence
of any threats he received from HSBC or any of the individual defendants, or
that any such threats were aimed at intimidating or interfering with the
plaintiff’s exercise of a protected right. Accordingly, this claim against
HSBC and the individual defendants is dismissed.
5 To the extent that the plaintiff intended to bring any claims against

individual defendants under the ADA, those claims are dismissed because the
ADA does not provide for individual liability. See Cerrato v. Durham, 941 F.
Supp. 388, 395 (S.D.N.Y. 1996) (discrimination claims); Spiegel, 604 F.3d at
79 (retaliation claims); O’Hara v. Bd. of Coop. Educ. Servs., S. Westchester,
No. 18-CV-8502, 2020 WL 1244474, at *11 (S.D.N.Y. Mar. 16, 2020) (dismissing
discrimination, retaliation, and hostile work environment claims under the
ADA against individual defendants).

                                     47
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 48 of 56



actually participates in the conduct giving rise to the

discrimination.” Feingold v. New York, 366 F.3d 138, 157 (2d

Cir. 2004) (alteration, internal quotation marks, and citation

omitted).

     Individual liability under the NYCHRL is applicable to all

employees and is not limited to supervisors. Under the NYCHRL,

it is unlawful for “an employer or an employee or agent thereof,

because of the actual or perceived . . . disability . . . to

discriminate against such person in compensation or in terms,

conditions or privileges of employment.” N.Y.C. Admin. Code § 8-

107(1)(a). However, an individual may be held personally liable

under the NYCHRL only if that person participates in the conduct

giving rise to the discrimination. See Schanfield, 663 F. Supp.

2d at 344.

     For the same reasons that HSBC was not liable for the

plaintiff’s failure to accommodate and hostile work environment

claims under the NYSHRL and the NYCHRL, the individual

defendants are also not liable for these claims. The plaintiff

failed to establish a prima facie case of failure to accommodate

and failed to show any actions that rose to the level of a

hostile work environment. See Woldeselassie, 2015 WL 456679, at

*12 (no supervisory liability when the plaintiff failed to show

discriminatory conduct in the first place).



                                   48
      Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 49 of 56



      The plaintiff’s claims of aiding and abetting liability are

also not viable against the individual defendants for the

plaintiff’s failure to accommodate and hostile work environment

claims, because there was no underlying discriminatory conduct.

“Where no violation of the Human Rights Law by another party has

been established . . . an individual employee cannot be held

liable for aiding or abetting such a violation.” Bliss v. MXK

Rest. Corp., 220 F. Supp. 3d 419, 426 (S.D.N.Y. 2016) (quoting

Strauss v. N.Y. State Dept. of Education, 805 N.Y.S.2d 704, 709

(App. Div. 2005) (alteration omitted)).

      However, the plaintiff has raised genuine issues of

material fact as to the discrimination and retaliation claims

regarding his alleged demotion from a PRA to FA. Because the

plaintiff argues that only Guglani was involved in his alleged

demotion, the motion for summary judgment on the plaintiff’s

NYSHRL and NYCHRL claims for direct liability and aiding and

abetting for the plaintiff’s discrimination and retaliation

claim is denied solely as to defendant Guglani and solely with

respect to the alleged demotion from PRA to FA. 6 The motion for




6 To the extent that the plaintiff also brought claims of employer liability
against the individual defendants under the NYCHRL, these claims are
dismissed. It is not clear that any of the individual defendants are
considered employers under the NYCHRL, and in any event, the plaintiff has
failed to show any unlawful discriminatory conduct by any of the individual
defendants other than Guglani. See N.Y.C. Admin. Code § 8-107(13).

                                     49
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 50 of 56



summary judgment dismissing all claims under the NYSHRL and the

NYCHRL against all other individual defendants is granted.

                                   IV.

     The plaintiff has also filed two notices of motion to

reopen discovery pursuant to Rule 56(d) of the Federal Rules of

Civil Procedure, asking the Court to delay its ruling on the

defendants’ motion for summary judgment to allow the plaintiff

time to obtain affidavits or to take discovery. The text of both

notices of motion are the same, but the second motion also

attached a declaration in support of the motion to reopen

discovery. Dkt. Nos. 227, 233.

                                   A.

     Federal Rule of Civil Procedure 56(d) provides that “[i]f a

nonmovant shows by affidavit or declaration that, for specified

reasons, it cannot present facts essential to justify its

opposition, the court may: (1) defer considering the motion or

deny it; (2) allow time to obtain affidavits or declarations or

to take discovery; or (3) issue any other appropriate order.”

Fed. R. Civ. P. 56(d).

     The plaintiff’s motions to reopen discovery are unfounded.

Discovery for this case was originally scheduled to be completed

by August 31, 2018. Dkt. No. 81. The Court extended the deadline

for discovery five times at the parties’ request, until March

27, 2019, over six months after the original date. Dkt. Nos.

                                   50
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 51 of 56



109, 115, 154, 158, 169. During a pre-motion conference on

October 9, 2018, the plaintiff argued to Magistrate Judge Kevin

Nathaniel Fox that the defendants had failed to provide the

specific discovery documents that he now seeks. Dkt. No. 117,

2:8-6:2. The Magistrate Judge decided that such a dispute should

be resolved in the form of a formal motion to compel and asked

the plaintiff how quickly he could file that motion. Id. at

6:19-7:9. The plaintiff responded: “In about a week’s time, Your

Honor.” Id. at 7:10. Therefore, the Magistrate Judge set October

16, 2018 as the filing deadline for the plaintiff’s motion to

compel. Id. at 7:10-12. The Magistrate Judge reemphasized the

reason he was asking the plaintiff to file a formal motion at

the end of the telephone conference and asked if the plaintiff

had any other issue that needed to be addressed. Id. at 11:25-

12:6. The plaintiff responded that he understood the requirement

and that there was nothing more from him. Id. 12:7-11. The

plaintiff did not file the motion to compel until November 1,

2018. That date was over two weeks later than his self-imposed

schedule, and the Magistrate Judge denied the plaintiff

permission to file the late motion at a conference on November

6, 2018, Dkt. No. 128 at 6-7, and struck the motion from the

record on November 8, 2018, Dkt. No. 127.

     The information that the plaintiff now seeks is the same

information that he sought in the motion that the Magistrate

                                   51
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 52 of 56



Judge struck from the record almost two years ago. In the

current motions, the plaintiff seeks to obtain the value and

details of his portfolio and that of similarly situated

employees; the personnel folders for each of the individual

defendants and the plaintiff’s former manager; disciplinary

records of any similarly situated employees; and all email and

phone communications of the plaintiff within the defendants’

possession. In the previous motion, the plaintiff similarly

sought his portfolio data; personnel records of each individual

defendant; discipline records of all advisors; and the

plaintiff’s phone and email records. Declaration of C. Bryan

Cantrell dated December 23, 2019 (“Second Cantrell Decl.”), Ex.

A. The plaintiff is attempting to relitigate an issue that was

decided against him by the Magistrate Judge and which he failed

to appeal.

     The plaintiff now argues that his inexperience at drafting

a motion to compel, his grief due to family issues, and the

volume of information withheld by the defendants caused his late

filing. But as the Magistrate Judge explained in a telephone

conference held on November 6, 2018 regarding the motion, these

reasons were known to the plaintiff when he provided his own

filing deadline during the October 9, 2018 conference, but the

plaintiff never raised them. Dkt. No. 128, 6:25-7:12. The

ultimate obligation to follow deadlines, especially when that

                                   52
      Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 53 of 56



deadline was self-imposed, rests with the parties involved;

failure to do so carries consequences for the parties,

regardless of their pro se status. See, e.g., Jonas v. Citibank,

N.A., 414 F. Supp. 2d 411, 417 (S.D.N.Y. 2006).

     Now, long after the close of an extended discovery period,

the plaintiff attempts to relitigate a discovery issue already

resolved by the Magistrate Judge over a year ago. 7 There is no

basis to overturn the Magistrate Judge’s previous ruling.


7 On November 14, 2018, the plaintiff filed a motion to reconsider the
Magistrate Judge’s decisions of various motions including the Magistrate
Judge’s denial of the plaintiff’s motion to compel discovery. Dkt. No. 134.
In an order dated December 7, 2018, Dkt. No. 146, the Magistrate Judge struck
various discovery filings by the plaintiff which appeared to be contrary to
the rulings that the Magistrate Judge had made at the November 6, 2018
conference, including the Magistrate Judge’s denial of the plaintiff’s
request to file the plaintiff’s motion to compel beyond the plaintiff’s self-
imposed deadline of October 16, 2018. Included in the stricken documents were
Docket No. 133 (notice of motion to compel the defendants “to answer written
discovery” and for sanctions) and Docket No. 135 (memorandum of law in
support of the motion to compel and for sanctions). While the Magistrate
Judge did not explicitly deny or strike the motion for reconsideration, Dkt.
No. 134, the gist of the Magistrate Judge’s Order was to deny the plaintiff’s
requests to contest the discovery rulings that the Magistrate Judge made at
the November 6, 2018 conference. In any event, there was no basis for
reconsideration of the Magistrate Judge’s ruling denying the plaintiff’s
application to make a discovery motion beyond the deadline that the plaintiff
had himself suggested. The Magistrate Judge’s decision denying the
plaintiff’s application was well within the exercise of the Magistrate
Judge’s discretion in managing discovery. See, e.g., Thai Lao Lignite
(Thailand) Co. v. Gov’t of Lao People's Democratic Republic, 924 F. Supp. 2d
508, 511 (S.D.N.Y. 2013) (noting that Magistrate Judges are afforded broad
discretion in resolving nondispositive disputes, including discovery
disputes); Sea Trade Mar. Corp. v. Coutsodontis, No. 9-CV-488, 2020 WL
2747307, at *5 (S.D.N.Y. May 27, 2020) (“It was well within [the Magistrate
Judge’s] authority to determine that additional discovery was unnecessary to
ensure the fair and efficient resolution of [the] matter.”).

Reconsideration of a previous Opinion of the Court “is an extraordinary
remedy to be employed sparingly in the interests of finality and conservation
of scarce judicial resources.” Sigmon v. Goldman Sachs Mortg. Co., 229 F.
Supp. 3d 254, 257 (S.D.N.Y. 2017) (citation omitted). To succeed on a motion
for reconsideration, the movant carries a heavy burden. The movant must show
“an intervening change of controlling law, the availability of new evidence,
or the need to correct a clear error or prevent manifest injustice.” Id.

                                     53
      Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 54 of 56



                                     B.

     Moreover, the plaintiff has failed to carry the heavy

burden imposed on parties opposing summary judgment on Rule

56(d) grounds. In these cases, the party raising the motion

“must submit an affidavit showing (1) what facts are sought [to

resist the motion] and how they are to be obtained, (2) how

those facts are reasonably expected to create a genuine issue of

material fact, (3) what effort affiant has made to obtain them,

and (4) why the affiant was unsuccessful in those efforts.”

Gurary v. Winehouse, 190 F.3d 37, 43 (2d Cir. 1999) (internal

quotation marks and citations omitted). The material sought must

be “neither cumulative nor speculative”, and “a bare assertion

that the evidence supporting a plaintiff’s allegation is in the

hands of the defendant is insufficient.” Paddington Partners v.

Bouchard, 34 F.3d 1132, 1138 (2d Cir. 1994) (internal citation

and quotation marks omitted).

     The plaintiff has failed to show how the facts he seeks

create a genuine issue of material fact. The plaintiff also has

failed to show that the discovery he seeks provides evidence

that the defendants carried out adverse employment actions



(internal quotation marks and citations omitted). “A motion for
reconsideration is not an ‘opportunity for making new arguments that could
have been previously advanced . . . .’” Liberty Media Corp. v. Vivendi
Universal, S.A., 861 F. Supp. 2d 262, 265 (S.D.N.Y. 2012) (quoting Associated
Press v. U.S. Dep’t of Def., 395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005)). The
plaintiff has failed to show that there was any basis for reconsideration of
the Magistrate Judge’s prior discovery ruling.

                                     54
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 55 of 56



because of his disability or in retaliation for his protected

activity. The defendants have responded to the size of the

plaintiff’s portfolio directly, explaining that because the

plaintiff was already struggling with a small client base,

adding more customers to the portfolio would risk overloading

the plaintiff. Defs.’ 56.1 Stmt. ¶ 76. As discussed above, the

plaintiff’s performance and attendance issues were well-

documented throughout the record. Consequently, the plaintiff

has not established that additional information would enable him

to establish a prima facie case under the McDonnell Douglas

burden-shifting framework or that the legitimate reasons for the

adverse employment actions the plaintiff received, which

included the plaintiff’s continued underperformance and

attendance issues, were a pretext for discriminatory behavior.

Accordingly, the plaintiff’s motions to reopen discovery are

denied.

                               CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons stated above,

the defendants’ motion for summary judgment dismissing the

claims against HSBC is granted as to the failure to accommodate

and hostile work environment claims and is denied as to the

discrimination and retaliation claims and claims of aiding and

                                   55
     Case 1:16-cv-09424-JGK Document 245 Filed 08/31/20 Page 56 of 56



abetting and employer liability solely with respect to the claim

of alleged demotion from a PRA to FA under the ADA, the NYSHRL,

and the NYCHR. Any ADA claims against the individual defendants

are dismissed. The defendants’ motion for summary judgment

dismissing the claims against the individual defendants under

the NYSHRL and the NYCHRL is granted as to all claims against

the individual defendants Ireland, Anniello, and Foglio; it is

granted as to the failure to accommodate and hostile work

environment claims and denied as to the discrimination

retaliation claims and claims of direct and aiding and abetting

liability under the NYSHRL and the NYCHRL against the individual

defendant Guglani solely with respect to the claim of alleged

demotion from PRA to FA. The plaintiff’s motions to reopen

discovery are denied. The Clerk is directed to close all pending

motions.

SO ORDERED.

Dated:     New York, New York
           August 31, 2020                _____/s/ John G. Koeltl___
                                                John G. Koeltl
                                        United States District Judge




                                   56
